December 19, 1921. The opinion of the Court was delivered by
The exceptions are overruled, and judgment of Circuit Court affirmed, on the ground that the Circuit Judge was clearly right in finding for the respondent. Appellant is not an innocent purchaser for value without notice. The evidence clearly shows that appellant did have notice. There is no proof of payment of value; purchaser had due notice of respondent's rights. There would be a palpable miscarriage of justice to reverse the judgment of Circuit Court. Judgment affirmed.